Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-20-00330-CV

                             IN RE J.O.H., R.F.B., H.R., J.J.R., and M.L.D.

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-PA-00260
                             Honorable Peter A. Sakai, Judge Presiding 1

       BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. Because appellant is indigent, no costs of this appeal
are assessed.

        SIGNED December 18, 2020.


                                                          _____________________________
                                                          Liza A. Rodriguez, Justice




1
  Associate Judge Charles Montemayor presided over Appellant Mother’s termination hearing and signed the
interlocutory order terminating Appellant Mother’s parental rights. The Honorable Peter A. Sakai signed the final
order in the underlying cause, which terminated the parental rights of the fathers. None of the fathers have appealed
the termination of their parental rights.